UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6862



WILLIE MORRIS MCBRIDE,

                                              Plaintiff - Appellant,

          versus

CHARLES E. JENKINS, II,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-96-26)


Submitted:   November 21, 1996            Decided:   December 4, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Willie Morris McBride, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals from the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C. § 1915(d) (1994), amended by Prison Litiga-
tion Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We

have reviewed the record and the district court's opinion and find

that this appeal is frivolous. Accordingly, we dismiss the appeal

on the reasoning of the district court. McBride v. Jenkins, No. CA-

96-26 (E.D. Va. May 14, 1996). We deny Appellant's motion to stay

the case pending a decision in his state court action. We also deny

his motion for oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2